El Juez Asociado Señor Travieso
emitió. la opinión del tribunal.
El recurrente adquirió por compru a los esposos Ramón Díaz Reyes y Rosa Caballero nn solar radicado en Caguas. Presentada al registro la escritura de compraventa, se negó el registrador a inscribirla “por no bailarse previamente inscrito el solar objeto de la venta a favor de los esposos vendedores”.
Con el propósito de subsanar la dificultad señalada por el registrador, el recurrente presentó entonces para su ins-cripción la escritura por la cual adquirieron los esposos Díaz-Caballero del Alcalde de Caguas el solar en cuestión. Ne-góse, también en esta ocasión, a inscribir el registrador “por haberse tomado anotación preventiva del mismo documento . & virtud de otra copia presentada en diciembre 2 de 1942 cuya inscripción fue denegada por los fundamentos consignados en la nota puesta al calce de la primera copia”. La fecha de esta nota es de 20 de abril de 1943. La nota anterior, a que se hace referencia, denegaba la inscripción del traspaso del solar en cuestión “por resultar del Regis-tro que al adquirir Ramón Díaz Reyes la casa ubicada en un solar del Municipio de Caguas, en diciembre diez de mil no-vecientos veintitrés, también adquirió los derechos inheren-tes sobre el solar en que la misma enclava, al hipotecarla a favor de Bartolomé Esteva Flaquer se hizo extensiva dicha hipoteca a los derechos adquiridos sobre el solar, según lo dispuesto en el apartado tercero del artículo ciento siete de *355la Ley Hipotecaria; y al adjudicarse la finca hipotecada al señor Esteva Flaquer en cobro de sn crédito, éste adquirió todos los derechos sobre el inmueble hipotecado; y resul-tando que tanto la casa como los derechos adquiridos sobre el solar figuran inscritos actualmente a favor de Isidoro Alvarez ... . ”.
No conforme con la denegatoria del registrador, inter-puso Santos Jiménez Solá el presente recurso, contra dicha nota.
Alega el recurrente en su escrito que el registrador co-metió error de derecho al denegar la inscripción del título de compraventa de Ramón Díaz, en que se fundó para dene-gar la inscripción del título del recurrente, ya que de acuerdo con el inciso 3 del art. 107 de la Ley Hipotecaria el solar objeto de la venta nunca respondió del crédito hipotecario que sobre el edificio construido en él pesaba. Además sos-tiene el recurrente que el presente no es un recurso inter-puesto contra una nota consentida, sino contra una nota de-negando una inscripción y basada en una nota anterior con-sentida.
Contestadas por el registrador recurrido las alegaciones anteriores exponiendo razones en contrario a las mismas, toca a este tribunal resolver a cuál de las partes asiste la razón.
El recurrente acude ante este tribunal en el ejercicio del derecho que le confiere la ley de 1 de marzo de 1902 (Estatutos Revisados de 1911, §2180 y sigtes., pág. 450) contra las resoluciones de los registradores de la propiedad. Alega el registrador recurrido que el recurrente “pretende revivir la nota denegatoria no recurrida presentando por segunda vez la escritura en el registro”. Alega además, que habiendo sido consentida la nota original denegando la inscripción, el recurrente no podía revivir la misma presentándola otra vez, razón por la cual se debe desestimar, el recurso. En apoyo de su contención cita una serie de casos de este tribunal algunos de los cuales no son de aplicación por tratarse de ea-*356sos .en que-la misma parte que consentía la nota era la que volvía a presentarla por segunda vez, lo cual ha resuelto este tribunal que no puede hacerse. Véanse los casos de Barreras v. Registrador, 15 D.P.R. 556; Noriega v. Registrador, 15 D.P.R. 674 y Hernández v. Registrador, 14 D.P.R. 795, citados por el registrador recurrido.
En el caso de autos la nota denegatoria de inscripción fué consentida por Díaz de quien adquirió el recurrente, y la segunda vez que se presentó el documento para inscrip-ción fué Jiménez Solá, el recurrente, el que lo presentó. Era otra parte la que presentaba el documento la segunda, vez. La nota consentida por Díaz no podía perjudicar el derecho del recurrente a pedir la inscripción del documento cuya ins-cripción había sido denegada y no recurrida por Díaz. “La desestimación de un recurso gubernativo por no haber sido interpuesto en tiempo por el recurrente, ha de entenderse sin perjuicio de los derechos que puedan asistir a otras partes interesadas que en nada han intervenido en el registro para pedir la inscripción del mismo documento y recurrir guber-nativamente de la calificación del registrador”. Bermúdez v. Registrador, 41 D.P.R. 391, 394. Véanse además los ca-sos de Colonial Company v. Registrador, 1 S.P.R. 396, 401; Behn v. Registrador, 21 D.P.R. 513, 525; Nadal v. Registrador, 30 D.P.R. 77, 79.
El recurrente, pues, ha acudido ante este tribunal dentro del término, ya que la nota recurrida, aunque basada en una anterior, es una nueva nota denegatoria.
 La segunda cuestión envuelta es si el registrador cometió error de derecho al denegar la inscripción del solar a nombre de Eamón Díaz Eeyes. Alega el registrador, en síntesis, que el título de Díaz Eeyes no es inscribible porqueal adquirir Díaz Eeyes el solar del Municipio de Caguas en que estaba edificada la casa propiedad de Díaz e hipotecada a Esteva Flaquer, la hipoteca se hizo extensiva al solar por haberse consolidado la mera propiedad y el usufructo del *357solar en Díaz, de manera que al adjudicarse en pago del crédito hipotecario la finca hipotecada al señor Esteva Fla-quer, éste adquirió todos los derechos que sobre la casa y el solar tenía Díaz.
No creemos tenga razón el registrador. Se basa el regis-trador para sostener su contención en una apreciación erró-nea del inciso 3 del art. 107 de la Ley Hipotecaria que, en su parte pertinente prescribe lo siguiente:
“Art. 107. — Podrán hipotecarse, pero con las restricciones que a continuación se expresan:
“3. La mera propiedad, en cuyo caso, si el usufructo se consoli-dare con ella en la persona del propietario, no sólo subsistirá la hi-poteca, sino que se extenderá también al mismo usufructo, como no se haya pactado lo contrario.”
No es éste un caso de usufructo sino de edificio construido en suelo ajeno y por consiguiente es de aplicación lo dis-puesto por el inciso 1 del citado artículo 107 de la Ley Hi-potecaria que prescribe lo siguiente:
“1. El edificio construido en suelo ajeno, el cual, si se hipotecase por el que lo construyó,- será sin perjuicio del derecho del propietario del terreno, y entendiéndose sujeto a tal gravamen solamente el de-recho que el mismo que edificó tuviere sobre lo edificado. ’ ’
También es conveniente citar el art. 64 del Reglamento de la Ley Hipotecaria que dispone:
“Art. 64. — En toda inscripción relativa a fincas en que el suelo pertenezca a una persona y el edificio o las plantaciones a otra, se expresará con claridad esta circunstancia. ’ ’
Según el Lie. Luis Muñoz Morales en su obra “Anota-ciones a la Ley Hipotecaria de Puerto Rico”, — (Mimeógrafo) pág. 370 “in fine”:
“De aquí se deduce que puede existir y existe ante el Registro una expresa separación entre la edificación y el suelo, cuando perte-nezcan a distintos dueños, dando lugar a inscripciones separadas de-*358terminantes de derechos separados, o en otras palabras, dos entidades registrables, dos fincas, dos inmuebles distintos, y por consiguiente lo edificado reúne todas las condiciones exigidas para la hipoteca o sea: — derecho real enajenable e inscribible”.
Además, del caso de Martín et al. v. Registrador, 22 D.P.R. 149, 150, tomamos del sumario que, “Cuando el edificio es construido en suelo ajeno, tanto el terreno como el edifi-cio son cosas principales para los efectos de la Ley Hipo-tecaria y requieren inscripción separada a favor de cada dueño”.
En el caso de Rodríguez v. Registrador, 30 D.P.R. 497, 499, dijo esta corte:
“. . . cuando el suelo y edificaciones pertenecen a distintos due-ños, se trata de cosas principales, y no una accesión de la otra, y para los efectos de la Ley Hipotecaria se requiere la inscripción separada a favor de cada dueño”.
Véase además el caso de Schroder v. Registrador, 34 D.P.R. 93.
“Para inscribirse hipoteca sobre una casa construida en solar ajeno es necesaria la previa inscripción de aquélla a nombre del dueño evidenciada por un asiento separado e independiente del del dueño del solar en el registro”. Suárez v. Registrador, 36 D.P.R. 195 (su-mario).
No nos queda duda de que, tratándose de dos derechos separados, la hipoteca no se podía hacer extensiva al solar al ser éste adquirido por el propietario del edificio construido en el mismo.

Por estas razones debe revocarse la nota del registrador y ordenarse la inscripción del título de compraventa del solar a favor de Ramón Días Reyes.'

El Juez Presidente Sr. Del Toro no intervino.